           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                Desc Main
                                                                     Document      Page 1 of 20

                                                              United States Bankruptcy Court
                                                                      Eastern District of Virginia
            Charles Fredric Crabill
 In re      Lisheon Jane Daniels                                                                              Case No.   21-30944-KLP
                                                                                   Debtor(s)                  Chapter    7


                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable: Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($32.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted” entry
of the amended Social Security Number into the case record.]
            Statement of Financial Affairs
            Statement of Intention for Individuals Filing Under Chapter 7
            Chapter 11 List of Equity Security Holders
            Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
            Attorney’s Disclosure of Compensation
            Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows: Lowe's/SYNCH Bank P.O. Box 530914 Atlanta, GA 30353; Verizon P.O. Box 489 Newark,
NJ 07101-0489; Credit Acceptance Corporation 25505 W. 12 Mile Rd. Ste 3000, Southfield MI, 48034-8339 .
 Date: April 22, 2021
                                                                        /s/ Mary-Scott G. Hennigan
                                                                        Mary-Scott G. Hennigan 73029
                                                                        Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                        State Bar No.:    73029 VA
                                                                        Mailing Address: Gates Law Offices
                                                                                          P. O. Box 187
                                                                                          10030 Ironbridge Road
                                                                                          Chesterfield, VA 23832
                                                                        Telephone No.:    (804) 748-0382

[amendcs ver. 12/20]

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 21-30944-KLP                       Doc 11          Filed 04/22/21 Entered 04/22/21 12:05:11                                           Desc Main
                                                                     Document      Page 2 of 20
 Fill in this information to identify your case:

 Debtor 1                   Charles Fredric Crabill
                            First Name                        Middle Name                       Last Name

 Debtor 2                   Lisheon Jane Daniels
 (Spouse if, filing)        First Name                        Middle Name                       Last Name

 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number            21-30944-KLP
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                            Total claim

                                                                                                               any and all
 4.1          Anthem Blue Cross Blue Shield                           Last 4 digits of account number          accounts                                                $3,375.00
              Nonpriority Creditor's Name
              P. O. Box 54159                                         When was the debt incurred?              March & May 2020
              Los Angeles, CA 90054-0159
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                            Contingent
                  Debtor 1 only
                                                                            Unliquidated
                  Debtor 2 only
                                                                            Disputed
                  Debtor 1 and Debtor 2 only                          Type of NONPRIORITY unsecured claim:
                  At least one of the debtors and another                   Student loans
                  Check if this claim is for a community debt            Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                        Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               25427                                            Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 3 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.2      Bank of America                                            Last 4 digits of account number       1547                                                 $8,710.00
          Nonpriority Creditor's Name
          P. O. Box 982238                                           When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.3      BB&T                                                       Last 4 digits of account number       0342                                                     $31.00
          Nonpriority Creditor's Name
          P. O. Box 580044                                           When was the debt incurred?           6/20
          Charlotte, NC 28254-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank fees


                                                                                                           any and all
 4.4      BB&T Bank                                                  Last 4 digits of account number       accounts                                             $9,300.00
          Nonpriority Creditor's Name
          1304 S. Main St.                                           When was the debt incurred?
          Farmville, VA 23901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 4 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.5      Caine & Weiner                                             Last 4 digits of account number       26xx                                                       $1.00
          Nonpriority Creditor's Name
          P. O. Box 55848                                            When was the debt incurred?           5/19
          Sherman Oaks, CA 91413
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      Capital One                                                Last 4 digits of account number       1961                                                   $860.00
          Nonpriority Creditor's Name
          P. O. Box 546                                              When was the debt incurred?
          Hazelwood, MO 63042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


                                                                                                           any and all
 4.7      Centra Medical Group                                       Last 4 digits of account number       accounts                                           $10,000.00
          Nonpriority Creditor's Name
          417 Bridge St.                                             When was the debt incurred?           1/2020
          Danville, VA 24541
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 5 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

                                                                                                           any and all
 4.8      Centra VA Health                                           Last 4 digits of account number       accounts                                                 $80.00
          Nonpriority Creditor's Name
          P. O. Box 220                                              When was the debt incurred?
          New Canton, VA 23123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.9      Central Virginia Health                                    Last 4 digits of account number       7100                                                     $80.00
          Nonpriority Creditor's Name
          P. O. Box 220                                              When was the debt incurred?           3/16
          New Canton, VA 23123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.10     Chippenham Hospital                                        Last 4 digits of account number       0618                                                 $1,500.00
          Nonpriority Creditor's Name
          P. O. Box 23225                                            When was the debt incurred?           5/2020
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 6 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.11     Citibank - Sears Shop your Way                             Last 4 digits of account number       9735                                                 $7,240.00
          Nonpriority Creditor's Name
          P. O. Box 6175                                             When was the debt incurred?           2013-present
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.12     City of Lunchburg Fire Dept.                               Last 4 digits of account number       6855                                                   $685.00
          Nonpriority Creditor's Name
          P. O. Box 863                                              When was the debt incurred?           3/2020
          Lewisville, NC 27023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.13     CJW Medical                                                Last 4 digits of account number       9162                                                       $1.00
          Nonpriority Creditor's Name
          c/o Premier Credit                                         When was the debt incurred?
          P. O. Box 199014
          Indianapolis, IN 46219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 7 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.14     Comenity                                                   Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          P. O. Box 659617                                           When was the debt incurred?
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


                                                                                                           any and all
 4.15     Commonwealth Anesthesia Assoc.                             Last 4 digits of account number       accounts                                               $950.00
          Nonpriority Creditor's Name
          10800 Midlothian Tnpk                                      When was the debt incurred?           2020
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.16     Credit Control                                             Last 4 digits of account number       1961                                                   $860.00
          Nonpriority Creditor's Name
          P. O. Box 100                                              When was the debt incurred?
          Hazelwood, MO 63042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 8 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

                                                                                                           any and all
 4.17     Discover Card                                              Last 4 digits of account number       accounts                                           $10,000.00
          Nonpriority Creditor's Name
          P. O. Box 15316                                            When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.18     Dominion Cardiovascular Specia                             Last 4 digits of account number       9451                                                 $1,150.00
          Nonpriority Creditor's Name
          P. O. Box 1768                                             When was the debt incurred?           2017
          Richmond, VA 23230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.19     Express Scripts                                            Last 4 digits of account number       0007                                                     $50.00
          Nonpriority Creditor's Name
          P. O. Box 747000                                           When was the debt incurred?
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document      Page 9 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.20     Hanover Endocronolgy                                       Last 4 digits of account number       9343                                                     $80.00
          Nonpriority Creditor's Name
          7497 Right Flank Rd                                        When was the debt incurred?           July & August 2020
          Suite 500
          Mechanicsville, VA 23116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.21     J.P. Morgan Chase Bank                                     Last 4 digits of account number       9265                                                 $2,320.00
          Nonpriority Creditor's Name
          P. O. Box 15130                                            When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.22     James River Emergency Group                                Last 4 digits of account number       2955                                                   $248.82
          Nonpriority Creditor's Name
          P. O. Box 21109                                            When was the debt incurred?
          Belfast, ME 04915-4108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 10 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.23     JCMPB Card Services                                        Last 4 digits of account number       7752                                                 $1,740.00
          Nonpriority Creditor's Name
          P. O. Box 15369                                            When was the debt incurred?           10/18
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.24     Lowe's/SYNCH Bank                                          Last 4 digits of account number       1047                                                   $885.94
          Nonpriority Creditor's Name
          P. O. Box 530914                                           When was the debt incurred?
          Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


                                                                                                           any and all
 4.25     Lynchburg Hospital                                         Last 4 digits of account number       accounts                                             $3,500.00
          Nonpriority Creditor's Name
          1901 Tate Springs Rd                                       When was the debt incurred?
          Lynchburg, VA 24501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 11 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

                                                                                                           any and all
 4.26     Medicredit, Inc.                                           Last 4 digits of account number       accounts                                             $2,800.00
          Nonpriority Creditor's Name
          P. O. Box 1629                                             When was the debt incurred?
          Maryland Heights, MO 63043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.27     MetLife Auto & Home                                        Last 4 digits of account number       6611                                                   $665.82
          Nonpriority Creditor's Name
          P. O. Box 41753                                            When was the debt incurred?           01/2021
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency auto insurance


                                                                                                           any and all
 4.28     Midwest Recovery System, LLC                               Last 4 digits of account number       accounts                                                   $1.00
          Nonpriority Creditor's Name
          2747 W. Slay St                                            When was the debt incurred?
          #17
          Saint Charles, MO 63301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 12 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.29     Nationwide Credit                                          Last 4 digits of account number       0469                                                 $2,325.00
          Nonpriority Creditor's Name
          P. O. Box 15130                                            When was the debt incurred?
          Wilmington, DE 19850-5130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.30     Neurological Associates                                    Last 4 digits of account number       3792                                                   $260.00
          Nonpriority Creditor's Name
          P.O. Box 740776                                            When was the debt incurred?
          Cincinnati, OH 45274-0776
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.31     Ortho Pros Express                                         Last 4 digits of account number       5293;5213                                                $50.00
          Nonpriority Creditor's Name
          P. O. Box 1259                                             When was the debt incurred?           7/2020
          Dept #140418
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts


              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 13 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.32     Patient First                                              Last 4 digits of account number                                                              $130.00
          Nonpriority Creditor's Name
          Receivables Management Systems                             When was the debt incurred?
          P. O. Box 8630
          Richmond, VA 23226-0630
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.33     Peebles                                                    Last 4 digits of account number                                                              $215.00
          Nonpriority Creditor's Name
          P. O. Box 659465                                           When was the debt incurred?
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.34     Premiere Credit of N.A., LLC                               Last 4 digits of account number       9162                                                   $920.00
          Nonpriority Creditor's Name
          P. O. Box 19014                                            When was the debt incurred?
          Indianapolis, IN 46219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 14 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.35     Prince Edward Rescue                                       Last 4 digits of account number       5542                                                   $710.00
          Nonpriority Creditor's Name
          P. O. Box 863                                              When was the debt incurred?           8/2020
          Lewisville, NC 27023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.36     Radiology Lynchburg                                        Last 4 digits of account number       7593                                                     $85.00
          Nonpriority Creditor's Name
          P. O. Box 580085                                           When was the debt incurred?
          Charlotte, NC 28258
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services


 4.37     Receivables Mgmt                                           Last 4 digits of account number       1809;1006                                                $63.00
          Nonpriority Creditor's Name
          P. O. Box 73810                                            When was the debt incurred?
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 15 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.38     RMS                                                        Last 4 digits of account number                                                              $125.00
          Nonpriority Creditor's Name
          P. O. Box 73816                                            When was the debt incurred?
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.39     Sams Club Mastercard                                       Last 4 digits of account number       3511                                                 $2,265.00
          Nonpriority Creditor's Name
          P. O. Box 960013                                           When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.40     Southside Hospital                                         Last 4 digits of account number       1551                                                 $3,110.00
          Nonpriority Creditor's Name
          800 Oak St.                                                When was the debt incurred?           7/20
          Farmville, VA 23901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 16 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)             21-30944-KLP

 4.41      Verizon                                                   Last 4 digits of account number        0001                                                       $292.37
           Nonpriority Creditor's Name
           P.O. Box 489                                              When was the debt incurred?            2021
           Newark, NJ 07101-0489
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Cell phone service

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management                                            Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 698 1/2 Ogdent St.                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Mgmt                                                  Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 698 1/2 S. Ogden St.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206
                                                               Last 4 digits of account number                  3326
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cascade Capital LLC                                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 361450                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46236
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Commonwealth Financial Syst                                   Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 245 Main Street                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Scranton, PA 18519
                                                               Last 4 digits of account number                  0120
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 725 Canton Street                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062
                                                               Last 4 digits of account number                  1016
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control                                                Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 546                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Hazelwood, MO 63042
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NCB Mgmt                                                      Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 1099                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Langhorne, PA 19047
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NRA Group, LLC                                                Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 15 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                                          Desc Main
                                                                     Document     Page 17 of 20
 Debtor 1 Charles Fredric Crabill
 Debtor 2 Lisheon Jane Daniels                                                                           Case number (if known)           21-30944-KLP

 2491 Paxton St.                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Harrisburg, PA 17111
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SublettPearson, PLC                                           Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 James W. Sublett, III                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 20869
 Roanoke, VA 24018
                                                               Last 4 digits of account number                    6550;1658;1659
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept.                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 965061
 Orlando, FL 32896-5061
                                                               Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                            0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                            0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                            0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                            0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                            0.00

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                            0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                             6g.       $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.          $                    77,665.95

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    77,665.95




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 16 of 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
              Case 21-30944-KLP                      Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                         Desc Main
                                                                     Document     Page 18 of 20




 Fill in this information to identify your case:

 Debtor 1                 Charles Fredric Crabill
                          First Name                        Middle Name             Last Name

 Debtor 2                 Lisheon Jane Daniels
 (Spouse if, filing)      First Name                        Middle Name             Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF VIRGINIA

 Case number           21-30944-KLP
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Charles Fredric Crabill                                               X   /s/ Lisheon Jane Daniels
              Charles Fredric Crabill                                                   Lisheon Jane Daniels
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date     April 22, 2021                                                   Date    April 22, 2021




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-30944-KLP                      Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11           Desc Main
                                                                     Document     Page 19 of 20

 Fill in this information to identify your case:

 Debtor 1                  Charles Fredric Crabill
                           First Name                       Middle Name              Last Name

 Debtor 2                  Lisheon Jane Daniels
 (Spouse if, filing)       First Name                       Middle Name              Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF VIRGINIA

 Case number            21-30944-KLP
 (if known)
                                                                                                                        Check if this is an
                                                                                                                        amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                           12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?


    Creditor's         Bank of America                                      Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of 2782 Lockett Road Rice, VA                               Reaffirmation Agreement.
    property       23966 Prince Edward County                               Retain the property and [explain]:
    securing debt: per Realtor analysis, property
                   has mold in one room and
                   needs other updates before it                           debtor is currently in a Covid
                   could be put on the market.                            Forbearance Plan, to end Aug 2021



    Creditor's         Credit Acceptance Corporation                        Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of        2014 Toyota Camry                                 Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Ford Motor Credit                                    Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                                                                       Yes

Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           Case 21-30944-KLP                         Doc 11           Filed 04/22/21 Entered 04/22/21 12:05:11                          Desc Main
                                                                     Document     Page 20 of 20

 Debtor 1      Charles Fredric Crabill
 Debtor 2      Lisheon Jane Daniels                                                                   Case number (if known)    21-30944-KLP

     Description of     2017 Ford F150                                      Retain the property and enter into a
                                                                            Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Charles Fredric Crabill                                                  X /s/ Lisheon Jane Daniels
       Charles Fredric Crabill                                                          Lisheon Jane Daniels
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        April 22, 2021                                                   Date     April 22, 2021




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
